DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-30, 33, and 36 are pending.
Claim Rejections - 35 USC § 112
Claim 2 was previously rejected under 35 USC § 112. Applicant has failed to address the issue in the amendment filed on 11/16/2021. Accordingly, the rejection to the claim under 35 USC § 112 stands.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “directly or indirectly”. The term " directly or indirectly" in claim 2 is a non-limiting term since anything can be directly or indirectly connected which renders the claim indefinite since the metes and bounds of the claim cannot be readily determined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al. (WO 03030802 A2), herein referred to as Briggs, in view of Soltermann (US 20180193216 A1), herein referred to as Soltermann.
Regarding claim 1, Briggs discloses a surgical table comprising: a base (base 4) for standing on a floor; a column of adjustable height (column 8) mounted on and extending from the base; a tabletop (tabletop 10) providing a patient support surface; a movable framework (outer tilt frame 62 and inner trend frame 60) mounted between the tabletop and the column for enabling at least a part of the tabletop to be rotatable about a trend axis, the trend axis extending in a transverse direction across the tabletop (see FIG. 3; structure of the outer tilt frame and inner trend frame facilitate rotation of the tabletop about an axis transverse to the length of the tabletop and an axis that runs the length of the tabletop); and an actuator mechanism (trend actuator 78 and tilt actuator 108) coupled to the movable framework and arranged to raise and lower the movable framework relative to the column and to raise and lower the trend axis and to rotate the movable framework about the trend axis. Briggs does not explicitly disclose a control mechanism arranged to control the actuator mechanism to cause (i) the height of the trend axis to be translationally variable within a first dimensional range having a lowermost 
Regarding claim 2, Briggs (in view of Soltermann) teaches the actuator mechanism comprises first and second actuators (see Briggs, trend actuator 78 and tilt actuator 108), the first actuator having an upper first end connected to a first portion of the movable framework (see Briggs pivotal member 96) by a first pivot coupling (see Briggs, joint 88) between the actuator mechanism and the movable framework, and the second actuator having an upper first end connected to a second portion of the movable framework (pivotal member 68) by a second pivot coupling (see Briggs, universal joint 114) between the actuator mechanism and the 
Regarding claims 3 and 4, Briggs (in view of Soltermann) teaches (claim 3) the control mechanism is arranged to control the actuator mechanism to cause the trend axis to be movable between first and second configurations, wherein in the first configuration the trend axis is aligned with a physical axis of one of the first and second pivot couplings, and in the second configuration the trend axis is a virtual axis located away from the physical axis of both of the first and second pivot couplings, or (claim 4) the control mechanism is arranged to control the actuator mechanism to cause the trend axis to be movable between first, second and third configurations, wherein in the first configuration the trend axis is aligned with a physical axis of the first pivot coupling, in the third configuration the trend axis is aligned with a physical axis of the second pivot coupling, and in the second configuration the trend axis is a virtual axis located between the physical axes of both of the first and second pivot couplings. Examiner notes that 
Regarding claims 5-16, Briggs (in view of Soltermann) teaches (claim 5) the control mechanism comprises a speed and direction controller for controlling the speed and movement direction of the first and second actuators, (claim 6) the controller is arranged to be operable, for achieving translational motion of the trend axis over at least one dimensional range, independently to control the first and second actuators and/or independently to control the speed and movement direction of each of the first and second actuators, (claim 7) the controller is arranged to be operable to control the first and second actuators in a first operational mode in which the first and second actuators are driven at different speeds in opposite movement directions, (claim 8) the first operational mode the trend axis is translated along a first line extending between the first and second pivot couplings, (claim 9) the first line extending between the first and second pivot couplings moves together with the movement of the first and second actuators in the first operational mode, (claim 10) the controller is arranged to be operable to control the first and second actuators in a second operational mode in which the first and second actuators are driven at different speeds in the same movement direction, (claim 11) in the second operational mode the trend axis is translated along a second line extending laterally beyond one of the first and second pivot couplings, (claim 12) the second line moves together with the movement of the first and second actuators in the second operational mode, (claim 13) the controller is arranged to be operable to control the first and second actuators in a third operational mode in which the first and second actuators are driven at the same speed in  the third operational mode the trend axis is raised or lowered along a third line extending vertically, (claim 15) the controller is arranged to be operable to control the first and second actuators in a fourth operational mode in which the first and second actuators are driven at the same speed in opposite movement directions, (claim 16) in the fourth operational mode the trend axis is static. Examiner notes the controller as taught by Soltermann provides independent control of individual actuators providing movement independent of speed (see para. [0048]. Examiner further notes independent movement implies the controller 110 as taught by Soltermann can move each of the actuators in an independent direction allowing for the table to be rotated to a desired angle (see para. [0049]) where the angle of rotation can vary according to the speed and direction determined by the controller. By moving each actuator at a specified direction and speed, the rotational axis of the table can be rotated across a near infinite number of possible axes achievable through stated independent control. It has been held that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
Regarding claims 17 and 18, Briggs (in view of Soltermann) does not explicitly teach (claim 17) the first and second portions are located on opposite sides of a central axis orthogonal to the trend axis and extending through the movable framework, or (claim 18) and the first and second portions are located at diagonally opposite corners of the movable framework. However, it has been held that rearrangement of parts is not patentable where shifting the position of the coupling between the actuator and frame would not have modified the operation of the device where said rearrangement is considered mere design choice, In reJapikse, 181 F.2d 1019, 86 
Regarding claims 19 and 21, Briggs (in view of Soltermann) teaches (claim 19) the first and second actuators are the only actuators coupled between the column and to the movable framework for causing movement of the movable framework relative to the column, or (claim 21) the second end of each of the first and second actuators is coupled to an external surface of the column (see Briggs, FIGS. 3 and 5).
Regarding claim 20, Briggs (in view of Soltermann) does not explicitly teach wherein the first and second actuators are each inclined at a respective acute angle in opposite directions from a plane including a longitudinal axis of the column and the trend axis so that each of the first and second actuators is oriented upwardly and outwardly away from the column. However, it has been held that rearrangement of parts is not patentable where shifting the angles between the actuators and frame would not have modified the operation of the device where said rearrangement is considered mere design choice especially where the actuators can be hingedly attached to the lifting column as taught by Soltermann, In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 22, Briggs (in view of Soltermann) teaches the first and second actuators each comprise an electrical linear actuator (see Briggs, page 13 first paragraph; actuators are electric actuators that actuate in a linear direction and are therefore linear electric actuators). 
Regarding claims 23 and 24, Briggs (in view of Soltermann) teaches (claim 23) the first and second actuators each comprise an elongate element having an upper end connected by a pivot joint to the movable framework and a drive assembly coupled to a lower portion of the elongate element for extending, or retracting, the elongate element so as respectively to raise, or lower, the respective first and second portions of the movable framework, (claim 24) wherein the 
Regarding claim 25, Briggs (in view of Soltermann) teaches the leadscrew extends entirely through the drive assembly so that a lower end of the leadscrew is below the drive assembly at least when the leadscrew is retracted. See Briggs, elongate leadscrews 84 and 112 are motor driven. Soltermann can be relied upon to teach the limitation, see FIG. 4 where the leadscrew extends through the drive assembly according to the placement of said drive assembly since it has that substituting equivalents for the same purpose requires mere ordinary skill in the art and is thus unpatentable. 
Regarding claims 26 and 27, Briggs (in view of Soltermann) does not explicitly teach (claim 26) the elongate element is linear and is inclined at an acute angle from the plane including a longitudinal axis of the column and the trend axis so that the upper end is oriented further from the plane than the lower portion, and (claim 27) the elongate elements of the first and second actuators are oriented in opposite directions from the plane. However, since Soltermann is relied upon for teaching the actuators can be hingedly attached to the lifting column, the actuators can be attached at an angle since it has been held that rearrangement of parts requires mere ordinary skill in the art where the changes in position of the actuators would not have modified the operation of the device, In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 28, Briggs does not explicitly disclose the second end of each of the first and second actuators is pivotally coupled to the column and the acute angle of inclination of each 
Regarding claim 29, Briggs (in view of Soltermann) teaches the movable framework is connected to the column by a first pivot, having a first pivot axis, and a second pivot, having a second pivot axis, and wherein the first and second pivot axes are parallel and mutually spaced (see Briggs FIG. 5, actuators are coupled to portions of the frame at different areas mutually spaced from the column along a transverse direction relative to the tabletop 10 and the joints are parallel to each other).
Regarding claim 30, Briggs (in view of Soltermann) teaches the first and second end positions respectively correspond to the first and second pivot axes or wherein the first and second end positions are respectively laterally spaced outwardly from the first and second pivot axes or wherein the first and second end positions are laterally spaced outwardly from respective opposite first and second sides of the column. Examiner notes for the invention disclosed by Briggs, that the pivot axes are dependent on the actuation of the actuators where activation of one of the two actuators creates a pivot axis across the pivotal joints of the actuators not actuated. 
Regarding claim 33, Briggs (in view of Soltermann) teaches the movable framework defines an internal opening which is larger than the upper end of the column (see Briggs, FIG. 3). Briggs (in 
Regarding claim 36, Briggs (in view of Soltermann) teaches the actuator mechanism is capable of raising the movable framework relative to the column to an uppermost position in which the movable framework is above, or at least partly above, the upper end of the column (see Briggs, FIGS. 3 and 4).
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner further notes, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In response to applicant’s argument that “Soltermann gives no teaching or suggestion of operating the actuator mechanism in order to achieve this effect, nor does it teach or suggest a control mechanism arranged to operate the actuator mechanism in this manner.” Examiner respectfully 
In response to applicant’s argument regarding the recited limitation “directly or indirectly” in the rejection of claim 2 under 35 U.S.C. §112, applicant argues that the limitation “does limit the claim to these elements being linked in some manner, which excludes the possibility of the elements not being linked. The language is therefore sufficiently limiting to the claim, and the scope of the claim would readily be determined as meaning that these elements are linked in some manner.” Examiner respectfully disagrees. It cannot be readily determined how pivotally coupling the actuators to the column since a direct connection can include any number of joints or fasteners for pivotal coupling. Furthermore indirect pivotal coupling suggests that there can be any number of connecting devices (arms, beams, bearings, brackets, etc.) between the actuator and the column where it would not be obvious to a PHOSITA to determine. The rejection of claim 2 under 35 U.S.C. §112 therefore stands.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/7/2022